Citation Nr: 1711030	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO)
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of an injury to the left forearm and elbow with tendonitis.  

2.  Whether new and material evidence to reopen a claim for service connection for a neck (arthritis) disorder has been received. 

3.  Entitlement to service connection for sleep apnea. 

4.  Entitlement to service connection for a left shoulder disorder. 

5.  Entitlement to service connection for erectile dysfunction. 

6.  Entitlement to service connection for hypertension.

7.  Entitlement to ratings in excess of 30 percent prior to January 5, 2015 and in excess of 50 percent from January 5, 2015 for depression.  

8.  Entitlement to an initial, compensable disability rating for gastroesophageal reflux disease (GERD).

9.  Entitlement to an effective date earlier than January 5, 2015, for the award of service connection for GERD.

10.  Entitlement to an effective date earlier than March 5, 2015, for the award of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from two April 2010 rating decisions in which the RO, in part, granted service connection for bilateral hearing loss and assigned an initial, noncompensable rating, effective January 13, 2010; and, in a separate decision, denied a rating in excess of 10 percent for residuals of an injury to the left forearm and elbow with tendonitis.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned initial rating for bilateral hearing loss and for a rating in excess of 10 percent for residuals of an injury to the left forearm with tendonitis.  A statement of the case (SOC) was issued in February 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

The appeal to the Board also arose from a May 2015 rating decision in which the RO declined to reopen claims for service connection for tinnitus and for a neck disorder; denied service connection for sleep apnea, left shoulder disorder, erectile dysfunction, GERD, and hypertension; and granted a 50 percent rating for major depression, effective January 5, 2015.  In July 2015, the Veteran filed a NOD with all issues.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2014, the Board remanded the claims for higher ratings for bilateral hearing loss and for the left forearm and elbow for additional development. 

In September 2015, the Board denied the claim for increased disability ratings for service-connected residuals of an injury to the left forearm and elbow with tendonitis, and for bilateral hearing loss, and remanded claims for which an appeal had been initiated-claims seeking service connection for tinnitus, a neck disorder, sleep apnea, left shoulder disorder, erectile dysfunction, GERD, and hypertension; and for a higher rating for major depression-for the  issuance of a SOC. The SOC was issued in March 2016.  The Veteran perfected an appeal as to these matters in April 2016

Also in March 2016, the RO  awarded service connection for GERD (assigning an initial, noncompensable disability rating, effective January 5, 2015), and for tinnitus ( assigning an initial 10 percent disability rating, effective March 5, 2015).  In April 2016, the Veteran timely filed an NOD as to the effective dates for the  awards of service connection, and as to the initial  disability rating assigned for the service-connected GERD.  As discussed below, an SOC has not yet been issued.

The Veteran appealed the September 2015 Board decision to the United States 
Court of Appeals for Veterans Claims (Court), to the extent that it denied an increased disability rating for the service-connected residuals of an injury to the left forearm and elbow with tendonitis.  In April 2016, the Court granted the joint motion for remand filed by representatives for the Veteran and the VA Secretary, vacating the pertinent portion of the Board's decision and remanding the claim for further proceedings consistent with the joint motion.  

As regards the matter of representation, the Board notes that, while the Veteran previously was represented by The American Legion, in December 2014, the Veteran granted a power-of-attorney in favor of the attorney captioned above with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) a paperless, electronic claims processing system.  

The claims for which an appeal has been perfected l are being remanded to the agency of original jurisdiction (AOJ).  The remand also addresses claims offor earlier effective dates for the awards  of service connection for GERD and for tinnitus, a claim for a higher initial disability rating for the service-connected GERD - for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of poins raised in the Joint Motion, and review of the claims file, the Board finds that further action on the claims on appeal is warranted.

With specific regard to the issue of an increased disability rating for the service-connected residuals of an injury to the left forearm and elbow with tendonitis, in the April 2016 Joint M\otion for Remand, pertinent to this claim, the parties stated that a May 2015 VA examination report that the Board had relied on in evaluating the disability was inadequate.  Specifically, it was noted that the VA examiner  stated that "[t]he examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups," and that this was an insufficient analysis of functional impairment during flare-ups.  Thus, the parties directed that that the claim be remanded for VA to provide the Veteran with a new examination anf findings that compors with the April 2015 request-specifically, , the request to opine on the Veteran's functional impairment during flare-ups.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board points out, however, that  a March 2017 Compensation and Pension Examination Inquiry indicates rhat the Veteran had been scheduled for a VA General Medical Examination and a VA Elbow and Forearm Examination in March 2017.  The results of these examinations have not been associated with the Veteran's claims file and may be pertinent to each of the claims for which an appeal has been perfected-to include the claim for increased rating remanded by the Court.  Notably, only aftert such reports are associated with the claims file can the AOJ or Board ascertain the need for further left elbow examination to obtain findings responsive to the prior remand directive (noted above).  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, on remand, the identified VA examination reports, as well as all outstanding VA treatment records, must be obtained. 


While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further VA examination of the left forearm/elbow to obtain clinical findings referenced in the Joint Motion, if appropriate) prior to adjudicating the claims for which an appeal has been perfected)

As a final matter, as indicated above, by rating action in March 2016, the RO awarded service connection for GERD, assigning an initial noncompensable disability rating, effective January 5, 2015, and for tinnitus, assigning an initial 10 percent disability rating, effective  March 5, 2015.  In April 2016, the Veteran timely filed an NOD as to the effective dates of the awards of service connection, and as to the assigned rating for  GERD.  An SOC has not yet been issued.  The Veteran has properly initiated an appeal with respect to the RO's denial of these claims, and the AOJ must issue a SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1. Furnish to the Veteran and his attorney an appropriate SOC with respect to the issues of an initial compensable disability rating for GERD; an effective date earlier than January 5, 2015, for the award of service connection for GERD; and an effective date earlier than March 5, 2015, for the award of service connection for tinnitus.  Also provide a VA Form 9, and afford them full opportunity to perfect an appeal as to those matters.

The Vereran and his attorney are rerminded that to obtain appellate review of the claims referenced above, a timely appeal must be perfected.

2.  Obtain all and associated with claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran-to particularly include reports of VA general medical and left forearm/elbow examinations conducted in March 2017, and all outpatient treatment records.  ,

3  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  To help avoid future remand, ensure that the  requested actions have been accomplished  in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further VA examination of the left forearm/elbow to obtain findings referenced in the Joint Motion, if appropriate)  adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating of the disability is appropriate).

6.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

